United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Akron, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1483
Issued: January 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2012 appellant, through her attorney, filed a timely appeal from a May 23,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established entitlement to wage-loss compensation from
August 6 to October 23, 2011.
FACTUAL HISTORY
On January 11, 2010 appellant, then a 56-year-old clerk, filed a traumatic injury claim
(Form CA-1) for her left shoulder after she lifted a tray of mail on January 5, 2010. She did not
1

5 U.S.C. § 8101 et seq.

stop working. In a letter dated April 15, 2011, appellant stated that her left shoulder hurt in
December 2010 and lifting caused pain. In a report dated March 17, 2011, Dr. David Fantelli, a
Board-certified internist, listed a history and noted left shoulder pain. He diagnosed
acromioclavicular (AC) sprain/strain.
By letter dated May 9, 2011, OWCP accepted left AC sprain. A magnetic resonance
imaging (MRI) scan report dated June 10, 2011 diagnosed a complex rotator cuff tear.
In a report dated July 14, 2011, Dr. Steven Jackson, an osteopath, provided a history of
injury and results on examination. Appellant had significant pain with activity. Dr. Jackson
diagnosed AC joint arthritis, rotator cuff syndrome, MRI scan evidence for partial thickness
articular surface tears of the supraspinatus and infraspinatus as well as subscapularis rotator cuff
musculature of her left shoulder and left shoulder AC joint sprain. He discussed conservative
treatment with appellant, including corticosteroid injections and physical therapy.
By report dated August 5, 2011, Dr. Jackson stated that appellant’s “physical
exam[ination] remains unchanged from her previous office visit.” He reported that she stated
that she could not perform light-duty work, and he had previously recommended that she be
restricted to no overhead work and 20 pounds lifting. Dr. Jackson diagnosed left shoulder
impingement syndrome, AC joint osteoarthritis, rotator cuff tear and AC joint sprain.
The record contains two work status notes from Dr. Jackson dated August 5, 2011.
Dr. Jackson advised that appellant be off work until October 10, 2011, unless there was lightduty work available. He stated that she had a five-pound lifting restriction with no overhead
work. On September 8, 2011 Dr. Jackson kept appellant off work until October 10, 2011.
Appellant stopped work and submitted claims for compensation (Form CA-7) from
August 6 through October 23, 2011. In a letter dated October 14, 2011, the employing
establishment stated that it did not send her home because no work was available. On October 5,
2011 Dr. Jackson stated that appellant had elected to undergo left shoulder surgery on
October 24, 2011.
By decision dated November 2, 2011, OWCP denied compensation for wage loss from
August 6 to October 23, 2011. It found that the medical evidence was insufficient to establish
employment-related disability. On November 2, 2011 OWCP accepted appellant’s claim for left
shoulder osteoarthritis, left shoulder joint stiffness, left bursae and tendon disorder and left
rotator cuff rupture. Appellant received compensation for wage loss as of October 24, 2011.
Appellant requested a hearing before an OWCP hearing representative, which was held
on March 16, 2012. At the hearing, she asserted that there was no limited duty available for the
period claimed. Appellant submitted additional medical evidence relevant to left shoulder
surgery to be performed on April 9, 2012. In a report dated March 14, 2012, Dr. Jackson
reviewed her medical treatment. He noted that on August 5, 2012 appellant received a
corticosteroid injection. Dr. Jackson added that her “work release was updated from no overhead
lifting and no lifting of weights greater than 20 pounds to her left upper extremity to completely
off work until [September 19, 2011] secondary to unavailability of a return to work with
restrictions for the patient.”

2

By decision dated May 23, 2012, OWCP’s hearing representative affirmed the
November 2, 2011 decision. The hearing representative found that the medical evidence was
insufficient to establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 To establish a causal relationship between
the disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.6 The opinion of the physician must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship.7
ANALYSIS
In the present case, appellant underwent left shoulder surgery on October 24, 2011 and
OWCP has paid compensation commencing on the date of surgery. The issue is the period from
August 6 to October 23, 2011, prior to the date of surgery. Appellant had continued to work
until August 2, 2011, when she used sick leave and then claimed compensation from
August 6, 2011. It appears from the record that she was working a modified-duty position when
she stopped working. Dr. Jackson stated that he had placed restrictions of no overhead work and
a 20-pound lifting restriction prior to his August 5, 2011 report, although the July 14, 2011 report
of record provided no specific work restrictions. OWCP’s hearing representative stated that
appellant had been “accommodated prior to her work stoppage.” With respect to light-duty
work, there was no evidence that light duty was withdrawn on or about August 6, 2011. The
employing establishment stated that appellant was not sent home due to a lack of work, but had
claimed total disability.

2

Id. at §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

7

Leslie C. Moore, 52 ECAB 132 (2000).

3

Dr. Jackson stated in his August 5, 2011 report that he was placing appellant off work
until September 19, 2011. In a note dated September 8, 2011, he indicated that she should be off
work until October 10, 2011. The record also contains a note stating that appellant could work
through October 10, 2011 with restrictions of no overhead lifting and a five-pound lifting
restriction. It is, as noted above, appellant’s burden to establish the period of disability. The
medical evidence of record lacks any supporting medical rationale as to the period of disability.
Dr. Jackson stated on August 5, 2011 that appellant’s examination was unchanged from his
previous examination on July 14, 2011. He does not explain why her employment-related
condition now prevented her from performing her current job duties. Dr. Jackson reported that
appellant had stated that she could not perform light-duty work, which is of little probative value.
A claimant’s own statement as to perceived disability does not establish entitlement to
compensation.8 Dr. Jackson must support an opinion as to disability and he does not provide a
rationalized medical opinion on the issue.
In his March 14, 2012 report, Dr. Jackson stated that he changed appellant’s work status
from no overhead lifting and a 20-pound lifting restriction to total disability from August 6 to
September 19, 2011 due to “unavailability of a return to work with restrictions.” He does not
clearly explain his statement. Appellant asserted at the March 16, 2012 hearing that no lightduty work was available. However, there was no probative evidence of record that any existing
light-duty job was unavailable. The medical issue is whether the evidence establishes that there
was an employment-related condition causing disability for the current job. To the extent that
Dr. Jackson is asserting that there was a change in appellant’s employment-related work
restrictions on August 5, 2011, he again did not provide any medical rationale explaining the
basis for a change.
The September 8, 2011 note from Dr. Jackson does not provide any medical rationale
with respect to disability through October 10, 2011. There is no medical evidence discussing
disability for work from October 11 to 23, 2011. Based on a review of the medical evidence, the
Board finds that appellant has not established an employment-related disability from August 6 to
October 23, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss compensation
from August 6 to October 23, 2011.

8

See supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2012 is affirmed.
Issued: January 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

